UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 9, 2009 TERRESTAR CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 001-33546 93-0976127 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 12010 Sunset Hills Road Reston, VA (Address of Principal (Zip Code) Executive Offices) Registrant’s telephone number, including area code:703-483-7800 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On October 9, 2009, TerreStar Corporation, a Delaware corporation (the “Company”),TerreStar Holdings Inc., a Delaware corporation and a newly-formed, direct wholly-owned subsidiary of TSC (“Holdings”) and TerreStar Networks Inc., a Delaware corporation and an indirect and majority-owned subsidiary of the Company (“TSN” and together with the Company and Holdings, the “Companies”) launched offers to exchange (each, an “Exchange Offer” and collectively, the “Exchange
